The plaintiff in error, hereinafter called defendant, was convicted in the district court of Osage county of the crime of arson, and his punishment *Page 244 
fixed by the jury at imprisonment in the state penitentiary for five years.
Defendant was charged in the district court of Osage county with the crime of burglary of the home of Frank Chandler and upon conviction filed his appeal therefrom in this court, said case being A-7653, 49 Okla. Cr. —, 293 P. 583, which case was recently affirmed by this court. The defendant was also charged in the district court of Osage county with the crime of arson in the burning of the dwelling house owned by Luke Duffield and occupied by Frank Chandler, which crime of arson was committed evidently to cover up the burglary.
The same questions are raised in this case as were raised in A-7653, and what was there said as to the law and the facts of the case are applicable in this case. Defendant did not take the witness stand and offered no testimony.
The evidence being sufficient to support the verdict of the jury and no material error appearing upon the record, the cause is affirmed.
EDWARDS, P.J., concurs.
DAVENPORT, J., absent.